Since there was no fraud alleged other than that arising by reason of alleged perjury, and since indictment and conviction of the witness are not alleged, in view of the Code, § 9-501 (1), and the record of conviction affirmed by the First Division of this court, I have no recourse but to concur in the opinion and judgment. However, I would like to call attention to the very strange and, it seems to me, incongruous provision of our law with reference to the reinstatement of attorneys who have been disbarred. If an attorney has been disbarred for any reason under the sun except for conviction of a crime or misdemeanor involving moral turpitude, he may be reinstated as provided in the Code, § 9-519, but if he has been removed because of such conviction, he may not be reinstated. It seems to me that it is most discriminatory against attorneys who have been so convicted to refuse them reinstatement upon compliance with the conditions, when other attorneys, disbarred for similar conduct, with the exception that they have not been convicted therefor, are given the privilege and right of reinstatement. As Justice Cardozo once said in a similar connection, "the administration of justice would be subject to reproach if an implacable law of remedies were to close the door forever upon the hope of vindication," and I would add, the hope of repentance and reform. In re Kaufman,245 N. Y. 423 (157 N.E. 730). There is no magic about a conviction which everlastingly bars a man from forgiveness by his God, and there is certainly nothing in a specialized profession which puts it above Divinity. If a thief on a cross can be admitted to Paradise, an attorney disbarred by conviction, technical or otherwise, upon complying with the conditions precedent, should be restored to his place in his profession. *Page 839